Citation Nr: 0633596	
Decision Date: 10/30/06    Archive Date: 11/14/06

DOCKET NO.  05-39 561	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for left ear hearing loss.


REPRESENTATION

Appellant represented by:	Nebraska Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

David S. Ames, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1968 to October 
1969, with approximately 4 years of previous service in the 
United States Army Reserve.

This matter comes properly before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Department of Veterans Affairs (VA) Regional Office in 
Lincoln, Nebraska (RO).  


FINDING OF FACT

The veteran does not have current left ear hearing loss for 
VA purposes.


CONCLUSION OF LAW

Left ear hearing loss was not incurred in active service.  38 
U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.303, 3.385 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the veteran's claim for service connection 
for left ear hearing loss, VA has met all statutory and 
regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2006).  Prior to initial adjudication, a letter dated 
in May 2005 satisfied the duty to notify provisions.  An 
additional letter was also provided to the veteran in April 
2006, subsequent to remand.  See 38 C.F.R. § 3.159(b)(1); 
Overton v. Nicholson, No. 02-1814 (U.S. Vet. App. September 
22, 2006); see also Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The veteran's service medical records, VA 
medical treatment records, and indicated private medical 
records have been obtained.  A VA examination was provided to 
the veteran in connection with his claim.  There is no 
indication in the record that additional evidence relevant to 
the issue decided herein is available and not part of the 
claims file.  As there is no indication that any failure on 
the part of VA to provide additional notice or assistance 
reasonably affects the outcome of this case, the Board finds 
that any such failure is harmless.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006); see also Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

Generally, service connection may be granted for a disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110, 38 C.F.R. § 
3.303(a).  In addition, service connection may be granted for 
any disease diagnosed after discharge, when all the evidence 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  
Moreover, in the case of sensorineural hearing loss, service 
connection may be granted if such disease is manifested in 
service, or manifested to a compensable degree within one 
year following separation from service.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2006).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Impaired hearing is considered a disability for VA purposes 
when the auditory threshold in any of the frequencies 500, 
1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or 
when the auditory thresholds for at least three of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 
decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 
3.385.

On the veteran's March 1964 pre-induction/enlistment to the 
United States Army Reserve audiological evaluation, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
15
15
15
/
15

On the veteran's September 1964 release to Reserve 
audiological evaluation, pure tone thresholds, in decibels, 
were as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
-10
-10
-10
/
-10

On the veteran's April 1968 entry to active duty audiological 
evaluation, pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
LEFT
0
0
-5
10
0

On the veteran's October 1969 release from active duty 
audiological evaluation, pure tone thresholds, in decibels, 
were as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
0
0
0
/
0

A March 2005 letter from a private audiologist stated that 
the veteran had mild high frequency sensorineural hearing 
loss in the left ear with a word recognition score of 96 
percent.

On a May 2006 VA audiological examination report, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
20
25
20
30
30

Speech recognition, using the Maryland CNC Test, was reported 
as 96 percent in the left ear.

Initially, the service medical records show no evidence of 
left ear hearing loss.  Moreover, left ear hearing loss was 
not manifested to a compensable degree within one year of 
separation from active duty.  See 38 U.S.C.A. § 1101, 1110, 
1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

Importantly, the medical evidence of record does not show 
that the veteran currently has a left ear hearing disability 
for VA purposes.  There is no evidence of record that shows 
that the veteran currently has a left ear auditory threshold 
of 40 decibels or greater in any of the frequencies 500, 
1000, 2000, 3000, or 4000 Hertz.  There is also no evidence 
of record that shows that the veteran currently has left ear 
auditory thresholds of 26 decibels or greater for at least 
three of those frequencies or a speech recognition score less 
than 94 percent using the Maryland CNC Test.  See 38 C.F.R. § 
3.385.  The existence of a current disability is the 
cornerstone of a claim for VA disability compensation.  See 
Degmetich v. Brown, 104 F. 3d 1328 (1997) (holding that the 
VA's and the United States Court of Appeals for Veterans 
Claims' interpretation of 38 U.S.C.A. §§ 1110, 1131 of the 
statute as requiring the existence of a present disability 
for VA compensation purposes cannot be considered arbitrary 
and therefore the decision based on that interpretation must 
be affirmed); see also Gilpin v. West, 155 F.3d 1353 (Fed. 
Cir. 1998).  Here, the evidence does not show that the 
veteran has a current left ear hearing loss for VA purposes 
and as such, service connection is not warranted.

The veteran's statements alone are not sufficient to prove 
that he has a current left ear hearing loss for VA purposes.  
Medical diagnosis and causation involve questions that are 
beyond the range of common experience and common knowledge 
and require the special knowledge and experience of a trained 
physician.  As he is not a physician, the veteran is not 
competent to make a determination that he has a current left 
ear hearing loss for VA purposes.  Espiritu v. Derwinski, 2 
Vet. App. 492, 495 (1992); Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993).

In reaching this decision, the Board considered the doctrine 
of reasonable doubt.  However, as the evidence of record does 
not show that the veteran has a current left ear hearing loss 
for VA purposes, the doctrine is not for application.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for left ear hearing loss is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


